DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2, #11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya (USPGPub 2013/0089275 A1) in view of Tseng et al. (USPGPub 2016/0016694 A1).

Montoya discloses a bag resealing device for use with prepackaged bags to prevent spillage and/or aid in food preservation said bag resealing device (Figures; Abstract) consisting of:  10a front sheet, a back sheet, a left edge, a right edge, a top edge, a bottom edge, an interior, a resealable mechanism, an adhesive and an adhesive cover for each adhesive (Figures 1 and 2; Paragraphs 0020 – 0024); the left edge of the front sheet and the left edge of the back sheet are sealed together (Figures 1 and 2, #133 and 135); 15the right edge of the front sheet and the right edge of the back sheet are sealed together (Figures 1 and 2, #133 and 135); the resealable mechanism is positioned along the top edge of the front sheet and the top edge of the back sheet, such that the bag resealing device can be operated to allow the bag resealing 20device to be opened and closed (Figures 1 and 2, #114); an adhesive is affixed on the interior of the front sheet in the area of the bottom edge, with an opposing adhesive located on the interior of the back sheet in the area of the 25bottom edge (Figures 2, #202 and 204), wherein the adhesive on the front sheet and the adhesive on the back sheet are co- located so as to adhere to each other (Figures 2, #202 and 204); the adhesive covering is positioned over each adhesive to 5prevent the adhesive on the front sheet and the adhesive on the back sheet from adhering to each other when the bag resealing device is not in use (Figure 1, #122 and 124); and the adhesive covering can be removed to expose the adhesive (Figures) as in claim 1.  However, Montoya fails to disclose a plurality of paired adhesives and an adhesive cover for each adhesive of the plurality of paired adhesives, a plurality of perforations, the adhesive covering for a pair of adhesives of the plurality of paired adhesives can be removed to expose the adhesive without having to remove the adhesive covering of all of the 10plurality of paired adhesives, allowing each pair of adhesives of the plurality of paired adhesives to be exposed one at a time, allowing the bag resealing device to be reusable, between each of the plurality of paired adhesives is a perforation of the plurality of perforations to enable the removal of the used pair of adhesives, the adhesive on the front sheet and/or the adhesive on the back sheet adheres in such a fashion that the adhesive cannot be removed from that to 15which is adheres without damaging the bag resealing device, and the adhesive on the front sheet and the adhesive on the back sheet adheres in such a fashion that the adhesive can be separated from that to which it is adhered.  

Tseng et al. teach a bag resealing device for use with prepackaged bags to prevent spillage and/or aid in food preservation said bag resealing device (Figures; Abstract) having a plurality adhesives (Figure 2, #30 and 40), a plurality of perforations (Figure 2, #54; Paragraphs 0018 – 0020), and an adhesive cover for an adhesive (Figure 2, #32), the adhesive covering can be removed to expose the adhesive without having to remove the adhesive covering(Figure 2, #32), allowing each of the adhesives of the plurality of paired adhesives to be exposed one at a time (Figure 2, #30 and 40), allowing the bag resealing device to be reusable (Paragraph 0014, 0017, 0021 – 0039), between each of the plurality of paired adhesives is a perforation of the plurality of perforations to enable the removal of the used pair of adhesives (Par the adhesive on the front sheet and/or the adhesive on the back sheet adheres in such a fashion that the adhesive cannot be removed from that to 15which is adheres without damaging the bag resealing device (Paragraph 0014, 0017, 0021 – 0039), and the adhesive on the front sheet and the adhesive on the back sheet adheres in such a fashion that the adhesive can be separated from that to which it is adhered (Paragraph 0014, 0017, 0021 – 0039) for the purpose of having a resealable device with different adhesive capabilities (Paragraph 0003 and 0017).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of adhesives and perforations in a bag resealing device in Montoya in order to have a resealable device with different adhesive capabilities as taught by Tseng et al.

With regard to the limitations of “a plurality of plurality adhesives and an adhesive cover for each adhesive of the plurality of paired adhesives, the adhesive covering for a pair of adhesives of the plurality of paired adhesives can be removed to expose the adhesive without having to remove the adhesive covering of all of the 10plurality of paired adhesives, allowing each pair of adhesives of the plurality of paired adhesives to be exposed one at a time, allowing the bag resealing device to be reusable”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have multiple adhesive and adhesive coverings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.
	
Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya (USPGPub 2013/0089275 A1) in view of Tseng et al. (USPGPub 2016/0016694 A1) and Dudman (GB 2491646 A).

Montoya discloses a bag resealing device for use with prepackaged bags to prevent spillage and/or aid in food preservation said bag resealing device (Figures; Abstract) consisting of:  10a front sheet, a back sheet, a left edge, a right edge, a top edge, a bottom edge, an interior, a resealable mechanism, an adhesive and an adhesive cover for each adhesive (Figures 1 and 2; Paragraphs 0020 – 0024); the left edge of the front sheet and the left edge of the back sheet are sealed together (Figures 1 and 2, #133 and 135); 15the right edge of the front sheet and the right edge of the back sheet are sealed together (Figures 1 and 2, #133 and 135); the resealable mechanism is positioned along the top edge of the front sheet and the top edge of the back sheet, such that the bag resealing device can be operated to allow the bag resealing 20device to be opened and closed (Figures 1 and 2, #114); an adhesive is affixed on the interior of the front sheet in the area of the bottom edge, with an opposing adhesive located on the interior of the back sheet in the area of the 25bottom edge (Figures 2, #202 and 204), wherein the adhesive on the front sheet and the adhesive on the back sheet are co- located so as to adhere to each other (Figures 2, #202 and 204); the adhesive covering is positioned over each adhesive to 5prevent the adhesive on the front sheet and the adhesive on the back sheet from adhering to each other when the bag resealing device is not in use (Figure 1, #122 and 124); and the adhesive covering can be removed to expose the adhesive (Figures) as in claim 3.  However, Montoya fails to disclose a plurality of perforations, the top edge of the front sheet and the top edge of the back sheet are sealed together, the resealable mechanism is located in the front sheet in the area of the top edge such that the resealable mechanism can be operated to allow the bag resealing device to be opened and closed, a plurality of paired adhesives and an adhesive cover for each adhesive of the plurality of paired adhesives, the adhesive covering for a pair of adhesives of the plurality of paired adhesives can be removed to expose the adhesive without having to remove the adhesive covering of all of the 10plurality of paired adhesives, allowing each pair of adhesives of the plurality of paired adhesives to be exposed one at a time, allowing the bag resealing device to be reusable, between each of the plurality of paired adhesives is a perforation of the plurality of perforations to enable the removal of the used pair of adhesives, the adhesive on the front sheet and/or the adhesive on the back sheet adheres in such a fashion that the adhesive cannot be removed from that to 15which is adheres without damaging the bag resealing device, and the adhesive on the front sheet and the adhesive on the back sheet adheres in such a fashion that the adhesive can be separated from that to which it is adhered.  

Tseng et al. teach a bag resealing device for use with prepackaged bags to prevent spillage and/or aid in food preservation said bag resealing device (Figures; Abstract) having a plurality adhesives (Figure 2, #30 and 40), a plurality of perforations (Figure 2, #54; Paragraphs 0018 – 0020), and an adhesive cover for an adhesive (Figure 2, #32), the adhesive covering can be removed to expose the adhesive without having to remove the adhesive covering(Figure 2, #32), allowing each of the adhesives of the plurality of paired adhesives to be exposed one at a time (Figure 2, #30 and 40), allowing the bag resealing device to be reusable (Paragraph 0014, 0017, 0021 – 0039), between each of the plurality of paired adhesives is a perforation of the plurality of perforations to enable the removal of the used pair of adhesives (Par the adhesive on the front sheet and/or the adhesive on the back sheet adheres in such a fashion that the adhesive cannot be removed from that to 15which is adheres without damaging the bag resealing device (Paragraph 0014, 0017, 0021 – 0039), and the adhesive on the front sheet and the adhesive on the back sheet adheres in such a fashion that the adhesive can be separated from that to which it is adhered (Paragraph 0014, 0017, 0021 – 0039) for the purpose of having a resealable device with different adhesive capabilities (Paragraph 0003 and 0017).  

Dudman teaches a bag sealing device for use with prepackaged bags to prevent spillage and aid in food preservation said bag resealing device (Figures; Abstract), wherein the top edge of the front sheet and the top edge of the back sheet are sealed together (Figure 4);  8the resealable mechanism is located in the front sheet in the area of the top edge such that the resealable mechanism can be operated to allow the bag resealing device to be opened and closed the resealable mechanism is positioned in the front sheet in the area of the top edge such 5that the resealable mechanism can be operated to allow the bag resealing device to be opened and closed (Figure 4; Claim 1) for the purpose of having a resealable adhesive attachment to a film material for making packaging articles (Page 1, lines 4 – 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of adhesives and perforations and a releasable mechanism in a sheet material in a bag resealing device in Montoya in order to have a resealable device with different adhesive capabilities as taught by Tseng et al. and to have a resealable adhesive attachment to a film material for making packaging articles as taught by Dudman.

With regard to the limitations of “a plurality of plurality adhesives and an adhesive cover for each adhesive of the plurality of paired adhesives, the adhesive covering for a pair of adhesives of the plurality of paired adhesives can be removed to expose the adhesive without having to remove the adhesive covering of all of the 10plurality of paired adhesives, allowing each pair of adhesives of the plurality of paired adhesives to be exposed one at a time, allowing the bag resealing device to be reusable”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have multiple adhesive and adhesive coverings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited to show the state of sealing packages using adhesives and perforations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
January 7, 2022